Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                 CASE NO. 1:20-cv-22667-RNS


   FONTAINEBLEAU FLORIDA HOTEL, LLC,

           Plaintiff,

   v.

   THE SOUTH FLORIDA HOTEL AND
   CULINARY EMPLOYEES WELFARE FUND and
   UNITE HERE, LOCAL 355,

           Defendants.

   WENDI WALSH, MICHAEL J. D’ANGELO,
   JEREMY CRUZ HAICKEN and GEORGE
   GREENE as Trustees of THE SOUTH FLORIDA
   HOTEL AND CULINARY EMPLOYEES
   WELFARE FUND,

           Counter Plaintiffs,

   v.

   FONTAINEBLEAU FLORIDA HOTEL, LLC,

           Counter Defendant.


        FONTAINEBLEAU FLORIDA HOTEL, LLC’S ANSWER AND AFFIRMATIVE
        DEFENSES TO DEFENDANT/COUNTER PLAINTIFFS THE SOUTH FLORIDA
           HOTEL AND CULINARY EMPLOYEES WELFARE FUND TRUSTEE’S
                              COUNTERCLAIM

          NOW COMES Counter Defendant Fontainebleau Florida Hotel, LLC (“Fontainebleau”),

  by and through its undersigned counsel, and hereby answers the Counterclaim filed by Counter

  Plaintiffs WENDI WALSH, MICHAEL J. D’ANGELO, JEREMY CRUZ HAICKEN and




                                               1
Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 2 of 6



  GEORGE GREENE, as Trustees of the SOUTH FLORIDA HOTEL AND CULINARY

  EMPLOYEES WELFARE FUND (collectively, the “Trustees”) as follows:

                I.      NATURE OF ACTION, JURISDICTION, AND VENUE

         1.      Admitted that Trustees have asserted a claim for alleged delinquent contributions

  under Sections 502, 515 of ERISA. Fontainebleau denies Trustees’ claims for relief.

         2.      Denied as to breach. Admitted as to venue. Otherwise, denied.

                                          II.    PARTIES

         3.      Fontainebleau is without sufficient information or knowledge to admit or deny the

  allegations in Paragraph 3 and, therefore, denies the same.

         4.      Admitted.

         5.      Admitted.

         6.      Admitted.

                                  III.    CAUSE OF ACTION

         7.      Admitted that Fontainebleau was a signatory to a collective bargaining agreement

  (CBA) with UNITE HERE Local 355, the terms and obligations of which speak for themselves.

  Otherwise, denied.

         8.      Admitted.

         9.      Admitted.

         10.     Admitted that Fontainebleau was a signatory to the CBA, the terms and obligations

  of which speak for themselves. Otherwise, denied.

         11.     Denied.

         12.     Denied.




                                                  2
Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 3 of 6



         13.     Fontainebleau is without sufficient information or knowledge to admit or deny the

  allegations in Paragraph 13 and, therefore, denies the same.

         14.     Denied.

                                      PRAYER FOR RELIEF

         In response to the Trustees’ request for relief, Fontainebleau denies that the Trustees are

  entitled to any of the listed items of relief in their Counterclaim, and prays that the Trustees take

  nothing by way of their Counterclaim. Fontainebleau requests reimbursement of its attorneys’

  fees and costs pursuant to ERISA, 29 U.S.C. §1132(g)(1), and all other just and proper relief.

                                    AFFIRMATIVE DEFENSES

         Fontainebleau asserts the following defenses, each as a separate and distinct defense to the

  Trustees’ alleged causes of action, as well as to their entire Counterclaim. Fontainebleau does not

  assume the burden of any defense asserted that is adjudged not to be an affirmative defense.

  Fontainebleau reserves the right to assert such other and further defenses of which it may become

  aware through discovery or otherwise.

                                           FIRST DEFENSE

         The Counterclaim, and each and every purported claim for relief therein, fails to state a

  claim for which relief can be granted.

                                        SECOND DEFENSE

         Fountainebleau’s obligations to contribute to the Fund are governed by the CBA, and

  relevant provisions of the Fund’s Trust Agreement, Plan documents, and amendments thereto. The

  governing documents do not require Fontainebleau to contribute to the Fund as to individuals who

  have been laid off as they do not qualify as “full time” employees “working for” Fontainebleau for

  whom contributions are owed to the Fund.



                                                   3
Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 4 of 6



                                          THIRD DEFENSE

         Fontainebleau has complied with and performed all of its promises, obligations, and duties

  under the CBA.

                                         FOURTH DEFENSE

         Trustees’ counterclaim is defeated, in whole or in part, by the doctrines of waiver and/or

  estoppel.

                                          FIFTH DEFENSE

         Trustees’ demand for attorneys’ fees should be denied because Fontainebleau’s defenses

  and actions in regard to its determination that it owes no obligation to contribute to the Fund for

  individuals who have been laid off are, and were, reasonable and made in good faith.

                                          SIXTH DEFENSE

         Trustees’ demand for liquidated damages, insofar as it may be based on the percentage set

  forth in the Trust Agreement, is void as a penalty and should, therefore, be denied for three reasons:

  (1) any harm to Trustees as a result of the unpaid contributions at issue would not be difficult or

  impossible to estimate; (2) the amount set forth in the governing documents for liquidated damages

  is not a reasonable forecast of just compensation for any harm caused; (3) the amount set forth in

  the governing documents is not the result of a good faith attempt to set an amount equivalent to

  anticipated damages.

                                        SEVENTH DEFENSE

         Fontainebleau reserves the right to amend, modify, or plead additional defenses based upon

  facts or information ascertained as this matter proceeds.

                                       REQUESTED RELIEF

         Counter Defendant Fontainebleau Hotel Florida, LLC respectfully requests that the Court:



                                                    4
Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 5 of 6



         1.     Dismiss Counter Plaintiffs’ counterclaims against Fontainebleau with prejudice,

  and enter judgment in Fontainebleau’s favor on such counterclaims;

         2.     Award Fontainebleau its costs of suit, including reasonable attorneys’ fees under

  29 U.S.C. §1132(g)(1); and

         3.     Grant such other relief as is appropriate under the circumstances of this case.

                                              Respectfully submitted,

                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.

                                              /s/ Russell S. Buhite
                                              Russell S. Buhite, FL 0831085
                                              Russell.Buhite@ogletree.com
                                              1201 Third Avenue, Suite 5150
                                              Seattle, WA 98101
                                              Telephone: 206-693-7057
                                              Facsimile: 206-693-7058

                                              /s/ S. Kathleen Massing
                                              S. Kathleen Massing, FL 0722219
                                              Kathleen.Massing@ogletree.com
                                              100 North Tampa Street, Suite 3600
                                              Tampa, FL 33602
                                              Telephone: 813-289-1247
                                              Facsimile: 813-289-6530

                                              /s/ Charles E. Engeman
                                              Charles E. Engeman
                                              (Pro Hac Vice admission pending)
                                              Charles.Engeman@ogletree.com
                                              The Tunick Building
                                              1336 Beltjen Road, Suite 201
                                              St. Thomas, USVI 00802
                                              Telephone: 340-714-1233
                                              Facsimile: 340-714-1245

                                              Attorneys for Plaintiff/Counter Defendant
                                              FONTAINEBLEAU HOTEL FLORIDA, LLC




                                                  5
Case 1:20-cv-22667-RNS Document 22 Entered on FLSD Docket 08/24/2020 Page 6 of 6



                                   CERTIFICATE OF SERVICE

          I certify that on August 24, 2020, I electronically filed the foregoing with the Clerk of Court
  using CM/ECF. I also certify that the foregoing is being served this day on all parties and/or
  counsel of record identified on the below Service List, either via transmission of Notice of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
  parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                          By: /s/ Russell S. Buhite
                                                             RUSSELL S. BUHITE



                                            SERVICE LIST

  D. Marcus Braswell, Jr., FL 46160
  Howard S. Susskind, FL 184696
  SUGARMAN & SUSSKIND, P.A.
  100 Miracle Mile, Suite 300
  Coral Gables, FL 33134
  Telephone: (305) 529-2801
  Facsimile: (305) 447-8115
  Email: mbraswell@sugarmansusskind.com
           hsusskind@sugarmansusskind.com

  Attorneys for Defendant The South Florida Welfare Fund, Counter Plaintiff Fund Trustees,
  and Counterclaim Plaintiff UNITE HERE, Local 355


  Kristin L. Martin, CA Bar No. 206528
  (admitted Pro Hac Vice)
  McCRACKEN, STEMERMAN & HOLSBERRY, LLP
  595 Market Street, Suite 800
  San Francisco, CA 94105
  Telephone: (415) 597-7200
  Facsimile: (415) 597-7201
  Email: klm@msh.law

  Attorneys for Counterclaim Plaintiff UNITE HERE, Local 355



                                                                                               43783333.2




                                                    6
